Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 1 of 12




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                  Case No.

  VENUS CONCEPT USA INC., a
  Delaware corporation,

           Plaintiff,
  v.

  SMITH HIGH INCORPORATED d/b/a
  LASERSMART SKIN AND BODY
  INSTITUTE INC. an Arizona Company,
  and DANA KOLKMAN individually,

        Defendants.
  ___________________________________/

                                               COMPLAINT

           The Plaintiff, VENUS CONCEPT USA INC. (“Plaintiff”), by and through the undersigned

  counsel, hereby files the instant Complaint against the Defendants, SMITH HIGH

  INCORPORATED d/b/a LASERSMART SKIN AND BODY INSTITUTE (hereinafter referred

  to as “LaserSmart”) and DANA KOLKMAN (“Kolkman”) (collectively, the “Defendants”), for

  damages and equitable relief and, as grounds therefore, states, asserts, and alleges as follows:

                                      JURISDICTION AND VENUE

           1.        This is an action for damages and other related relief that exceeds Seventy-Five

  Thousand and 00/100 ($75,000.00) Dollars, exclusive of interest, costs, and attorneys’ fees.

           2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C.§ 1332 on the basis

  of the amount in controversy exceeding $75,000 and the Plaintiff and Defendants being citizens

  of different States as outlined below.




  4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 2 of 12




           3.        Venue is proper in the Southern District of Florida since the parties agreed to

  litigate their claims in Miami-Dade County, Florida pursuant to the Subscription Agreement that

  is subject to this action.

           4.        Plaintiff is a Delaware corporation conducting business in Miami-Dade County,

  Florida and with its principal place of business located in Florida.

           5.        LaserSmart is an Arizona Company with its principal place of business at 4954 S.

  Newton Terrace, Mesa, Arizona 85212-8130.

           6.        Kolkman is a sui juris individual over the age of eighteen (18) who is the owner of

  LaserSmart and who has guaranteed the performance of LaserSmart’s obligations under the

  Subscription Agreement that is the subject of this action.

                                          Introductory Statement

           7.        Plaintiff is a medical aesthetic device company in the business of developing,

  commercializing and delivering minimally invasive and non-invasive medical aesthetic and hair

  restoration technologies and devices to its consumers, such as the Defendants. In or around March

  2019, Plaintiff provided and delivered its “Venus Versa” and “Venus Velocity”— as well as

  additional supplies and goods — to the Defendants, to which the Defendants received and

  accepted. As is explained in greater detail below, the Defendants failed to provide Plaintiff the

  benefit of their bargain and have failed to adequately compensate Plaintiff the reasonable value of

  the goods the Defendants have received, accepted, and enjoyed.

                                       GENERAL ALLEGATIONS

           8.        Plaintiff and LaserSmart entered into and executed that certain “Subscription

  Agreement” dated May 21, 2019 (“Subscription Agreement”), whereby Plaintiff promised to

  deliver certain medical aesthetic device(s) and supplies (“Goods”) in consideration for




  4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 3 of 12




  LaserSmart’s promise to pay the “Aggregate Amount” of One Hundred Thirteen Thousand Nine

  Hundred 40 and 00/100 ($113,940.00) Dollars in certain monthly installments listed therein. A

  true and correct copy of the Subscription Agreement is attached hereto as Exhibit “A” and is

  incorporated into, adopted, and made a part hereof through this reference.

           9.        On the same day as the execution of the Subscription Agreement, Kolkman

  executed and delivered a guaranty to Plaintiff (“Guaranty”), wherein Kolkman guaranteed the full

  payment and punctual performance of all obligations of LaserSmart under the Subscription

  Agreement. A true and correct copy of the Guaranty is included within the Subscription Agreement

  attached hereto as Exhibit A referenced above.

           10.       Plaintiff delivered all supplies and materials listed within the Subscription

  Agreement to the Defendants, to which the Defendants received and accepted.

           11.       Pursuant to the terms of the Subscription Agreement, the Defendants were to pay

  the sum of the Aggregate Amounts of the Subscription Agreement ($113,940) in monthly

  installments upon the thirtieth (30th) day from the estimated date of delivery and payable every

  thirty (30) days thereafter. See Subscription Agreement, § B. However, the Defendants have failed

  to pay Plaintiff the requisite monthly installments since March 25, 2020.

           12.       The Defendants’ failure to make any of the requisite payments due and owing since

  March 21, 2019, constitutes an event of “Default” under the Subscription Agreement. See

  Subscription Agreements, § 13.a. (“Each of the following is a material default by [the Defendants]:

  The [Defendants] fail[] to make any payment or pay any other amounts due under this Agreement

  . . . within ten (10) days after the same is due and payable[.]”).

           13.       Upon the happening of a Default, the Subscription Agreement allows for and

  provides Plaintiff with the right to immediately terminate same and to accelerate any and all




  4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 4 of 12




  payments remaining under the Subscription Agreement that would not have otherwise been due

  and owing but for the Default:

                     14. Effect of Default – In the event of any Default, [Plaintiff] may
                     take any one of the following actions (separately or cumulatively):
                     (i) terminate this Agreement with immediate effect and in such case
                     the provisions of Section 15 below shall apply . . .

                     15. Effect of Termination or Expiration – In the event of
                     termination or expiration of this Agreement, the following shall
                     apply:

                     The [Defendants] shall pay forthwith (without notice) to [Plaintiff]
                     as liquidated damages, and not as a penalty, an amount . . . equal to
                     the aggregate of:

                            (i) Unpaid payments and other amounts payable hereunder
                            and unpaid as of the date of Default [(i.e., March 21,
                            2019)], and

                            (ii) The unpaid value of:

                                    (A) Any remaining Monthly Installment payable
                                    from the date of Default, and

                                    (B) Amounts otherwise           payable    under    the
                                    Agreement, and

                            (iii) Any Enforcement Costs [(which include “all costs and
                            expenses in respect of collection, legal fees, repossession,
                            repair of System, enforcement of [Plaintiff’s] rights or
                            remedies, sale[,] or re-lease costs or other realization costs)]
                            incurred by [Plaintiff], and

                            (iv) Interest thereon [(at the rate of eighteen percent (18%)
                            per annum)] from the date of the Default [(i.e., March 21,
                            2019)] until payment in full.

  Subscription Agreement, §§ 14-15 (emphasis added).

           14.       In connection with the above-quoted language, and because the Defendants

  defaulted by failing to pay all amounts due by March 25, 2020 or any time thereafter, the Plaintiff,

  by and through the undersigned counsel, delivered correspondence dated April 21, 2021 to the



  4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 5 of 12




  Defendants terminating the Subscription Agreement and demanding payment of any and all

  amounts due under same, including interest, costs, and attorneys’ fees, as is allowable under the

  clear and unambiguous language of the Subscription Agreement (“Notice of Termination”). A

  true and correct copy of the Notice of Termination is attached hereto as Exhibit “B” and is

  incorporated into, adopted, and made a part hereof through this reference.

           15.       As of April 21, 2021, the Defendants — jointly and severally — owe Plaintiff:

  Ninety-Nine Thousand Two Hundred Eighty-Four and 59/100 ($99,284.59) Dollars consisting of

  the remaining value of the Subscription Agreement, plus interest due on all amounts past due at a

  rate of 18% compounded monthly which has accrued since March 25, 2020.

           16.       All conditions precedent to filing this action have been met by Plaintiff or have

  otherwise been waived or excused by the Defendants.

           17.       Plaintiff has retained the undersigned counsel to bring this action and has agreed to

  pay a reasonable fee for said attorneys’ fees and costs; and Plaintiff is entitled to recover its

  attorneys’ fees, costs, and expenses for bringing this action.

                                 COUNT I – BREACH OF CONTRACT

           18.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           19.       This is an action against the Defendants, jointly and severally, for breach of the

  Subscription Agreement.

           20.       Plaintiff and the Defendants entered into and executed the Subscription Agreement.

           21.       Plaintiff fully performed under the Subscription Agreement by providing the

  Defendants with the Goods.




  4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 6 of 12




           22.       The Defendants have defaulted under and materially breached the Subscription

  Agreement by failing and refusing to pay the remaining amounts due and owing to Plaintiff

  pursuant to same.

           23.       Plaintiff has suffered damages as a result of the Defendants’ material breaches of

  the Subscription Agreement.

           24.       Since April 2021, and pursuant to the Subscription Agreement, Plaintiff is owed a

  total of Ninety-Nine Thousand Two Hundred Eighty-Four and 59/100 ($99,284.59) Dollars

  consisting of the remaining value of the Subscription Agreement, plus interest due on all amounts

  past due at a rate of 18% compounded monthly which has accrued since March 25, 2020.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum of Ninety-Nine Thousand Two

  Hundred Eighty-Four and 59/100 ($99,284.59) Dollars against the Defendants, LASERSMART

  SKIN AND BODY and DANA KOLKMAN, jointly and severally, together with post-judgment

  interest, attorneys’ fees, and costs, as well as any additional relief this Honorable Court deems

  necessary, reasonable, equitable, just, and/or proper.

                                COUNT II – BREACH OF GUARANTY

           25.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           26.       This is an action against Kolkman for breach of the Guaranty.

           27.       Kolkman has guaranteed the performance of LaserSmart’s obligations under the

  Subscription Agreement.




  4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 7 of 12




           28.       As a result of the Defendants’ breaches and defaults under the Subscription

  Agreement, Kolkman is obligated to pay all amounts due and owing Plaintiff under the

  Subscription Agreement.

           29.       Plaintiff has demanded that Kolkman pay to Plaintiff the amounts due and owing

  under the Subscription Agreement; however, Kolkman has failed to make the required payments.

           30.       Kolkman has breached the Guaranty by failing and refusing to pay Plaintiff the

  amounts due and owing Plaintiff under the Subscription Agreement.

           31.       Plaintiff has suffered damages as a result of Moussa’s breach of the Guaranties.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum of Ninety-Nine Thousand Two

  Hundred Eighty-Four and 59/100 ($99,284.59) Dollars against the Defendant, DANA

  KOLKMAN, together with post-judgment interest, attorneys’ fees, and costs, as well as any

  additional relief this Honorable Court deems necessary, reasonable, equitable, just, and/or proper.

                                 COUNT III – UNJUST ENRICHMENT

           32.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           33.       This is an action against the Defendants, jointly and severally, for unjust

  enrichment.

           34.       Plaintiff conferred to the appreciation of the Defendants certain benefits in the form

  of highly advanced, sophisticated, and costly cosmetic medical equipment, devices, and supplies.

           35.       The Defendants accepted and retained said benefits under circumstances which

  make it inequitable for them to have retained same without paying the value of the benefits

  received.




  4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 8 of 12




           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment against the Defendants, LASERSMART and DANA KOLKMAN,

  jointly and severally, for damages, prejudgment interest, attorneys’ fees and costs, as well as any

  additional relief this Honorable Court deems necessary, reasonable, equitable, just, and/or proper.

                                     COUNT IV – OPEN ACCOUNT

           36.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           37.       This is an action against the Defendants, jointly and severally, for open account.

           38.       At the time of filing this action, the Defendants owe Plaintiff on open account

  Ninety-Nine Thousand Two Hundred Eighty-Four and 59/100 ($99,284.59) Dollars consisting of

  the remaining value of the Subscription Agreement, plus interest due on all amounts past due at a

  rate of 18% compounded monthly which has accrued since March 25, 2020.

           39.       A true and correct copy of Plaintiff’s Statement evidencing the outstanding and

  open account is attached hereto as Exhibit “C” and is incorporated into, adopted, and made a part

  hereof through this reference.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum of Ninety-Nine Thousand Two

  Hundred Eighty-Four and 59/100 ($99,284.59) Dollars against the Defendants, LASERSMART

  and DANA KOLKMAN, jointly and severally, together with post-judgment interest, attorneys’

  fees, and costs, as well as any additional relief this Honorable Court deems necessary, reasonable,

  equitable, just, and/or proper.




  4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 9 of 12




                                    COUNT V – ACCOUNT STATED

           40.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           41.       This is an action against the Defendants, jointly and severally, for account stated.

           42.       Before the institution of this action, Plaintiff and the Defendants had business

  transactions between them whereby they agreed to the resulting balance as demonstrated by the

  Defendants’ signatures and execution of the Subscription Agreement and Plaintiff’s furnishing and

  tender of the Goods listed therein. True and correct copies of the Plaintiff’s Invoices evidencing

  the agreed upon balance are attached hereto as Composite Exhibit “D” and are incorporated into,

  adopted, and made a part hereof through this reference.

           43.       The Defendants agreed and consented to the monthly installments of the Aggregate

  Amounts listed in the Subscription Agreement by accepting the Goods and paying a portion of the

  amounts due and owing Plaintiff from the execution of the Subscription Agreements until March

  21,2019.

           44.       The Defendants never objected to the amounts due and owing Plaintiff and thereby

  agreed to the resulting balance of same.

           45.       The Defendants have not paid the balance due after a reasonable time and have

  refused to pay, even though Plaintiff has made demand for payment upon the Defendants.

           46.       The Defendants remain liable to compensate Plaintiff the outstanding balance of

  Ninety-Nine Thousand Two Hundred Eighty-Four and 59/100 ($99,284.59) Dollars.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum of Ninety Nine Thousand Two

  Hundred Eighty-Four and 59/100 ($99,284.59) Dollars against the Defendants, LASERSMART




  4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 10 of 12




   and DANA KOLKMAN, jointly and severally, together with post-judgment interest, attorneys’

   fees, and costs, as well as any additional relief this Honorable Court deems necessary, reasonable,

   equitable, just, and/or proper.

                                         COUNT VI – REPLEVIN

            47.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

   contained in paragraphs one (1) through seventeen (17) through as if set forth at length herein.

            48.       To the extent this Honorable Court denies any and/or all of the Plaintiff’s prior

   claims and causes of action, this is an action against the Defendants for replevin.

            49.       Upon best information and belief, the Defendants are in possession of the Goods.

            50.       Plaintiff is entitled to possession of the Goods pursuant to Section 15 of the

   Subscription Agreement.

            51.       The Goods are being wrongfully detained and withheld by the Defendants.

            52.       The Goods have not been taken for a tax, assessment, or fine pursuant to the law.

            53.       The Goods have not been taken under an execution or attachment against the

   property of Plaintiff for a tax, assessment, or fine pursuant to the law.

            54.       Plaintiff has demanded the return of the Goods and the Defendants have failed and

   refused to return same.

            WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

   hereby demands judgment for possession of the Goods from the Defendants, LASERSMART and

   DANA KOLKMAN, and damages together with attorneys’ fees, costs, and any additional relief

   this Honorable Court deems necessary, reasonable, equitable, just, and/or proper.



                                  [SIGNATURE ON FOLLOWING PAGE]




   4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 11 of 12




   DATED: April 23, 2021                 Respectfully submitted,

                                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                                         Attorneys for Plaintiff, Venus Concept USA Inc.
                                         110 SE 6th Street, Suite 2600
                                         Fort Lauderdale, Florida 33301
                                         Telephone: 954.728.1280
                                         Facsimile: 954.728.1282
                                         David.Hawthorne@lewisbrisbois.com
                                         Melissa.VanHuss@lewisbrisbois.com
                                         ftlemaildesig@lewisbrisbois.com

                                  BY:         /s/ David Hawthorne
                                        David M. Hawthorne
                                        FBN 935174




   4813-0627-2998.1
Case 1:21-cv-21558-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 12 of 12




                                       CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on April 21, 2021, the foregoing document was electronically

   filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record or pro se parties identified on the attached service list in

   the manner specified, either via transmission of notices of electronic filing generated by CM/ECF

   or in some other authorized manner for those counsel or parties who are not authorized to receive

   electronically notices of filing.

                                          /s/ David M. Hawthorne
                                          DAVID HAWTHORNE, ESQ.
                                          Florida Bar No. 935174


                                            SERVICE LIST

   Smith High Incorporated d/b/a
   LaserSmart Skin & Body Institute
   1425 S. HIGLEY RD.
   BLG. 9, STE. 102
   GILBERT, AZ 85296

   Dana Kolkman
   4954 S NEWTON TER
   MESA, AZ 85212-8130




   4813-0627-2998.1
